Order reversed, and all proceedings in the action of Phinney v. The Go'and Lodge are stayed until the determination of the action of Sabin v. The Grand Lodge and Phinney, or until the further order of the court, on condition that the grand lodge, within thirty days after notice of the entry of the order herein, pay into the treasury of Steuben county £3,000, and interest thereon from October 1, lh83, to the date of such deposit, to the credit of both actions, unless the money has been heretofore deposited under the order appealed from, in which case it may stand as a deposit under this order; ten dollars costs and disbursements to Ella A. Babin.
Opinion by
Angle, J.